      Case 1:20-cv-10732-NMG Document 11 Filed 09/17/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                                    )
KATRINA STURDIVENT,                 )
Plaintiff,                          )
                                    )
                                             Civil Action No.
             v.                     )
                                             20-10732-NMG
                                    )
CHELSEA POLICE DEPARTMENT, et       )
al.,                                )
Defendants.                         )
                                    )

                                 ORDER

GORTON, J.

     Katrina Sturdivent (“Sturdivent”), proceeding pro se, filed

a complaint naming as defendants the Chelsea Police Department,

Broadway Capital, Commonwealth Land & Trust, the Federal Bureau

of Investigation and Amtrak.

     By Memorandum and Order dated July 22, 2020, Sturdivent was

granted leave to proceed in forma pauperis and was advised that

her complaint failed to set forth plausible claims upon which

relief may be granted.    Sturdivent was advised that this action

will be dismissed unless she files an amended complaint which

cures the pleading deficiencies of the original complaint.            Id.

     On July 30, 2020, Sturdivent filed a two-page handwritten

response accompanied by a motion for leave to proceed in forma

pauperis.    Plaintiff's response suffers from the same pleading

deficiencies as the original complaint and fails to state a

claim on which relief may be granted.      Although Sturdivent Was
      Case 1:20-cv-10732-NMG Document 11 Filed 09/17/20 Page 2 of 2



directed to provide a short and plain statement of the relevant

facts supporting each claim against each defendant, her response

fails to do so.

     Based on the foregoing, and in accordance with the Court’s

Memorandum and Order dated July 22, 2020, this action is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).         The clerk

shall terminate the pending motion and enter a final order of

dismissal.

So ordered.

                                /s/ Nathaniel M. Gorton
                               Nathaniel M. Gorton
                               United States District Judge
Dated: September 17, 2020




                                    2
